Citation Nr: 0403316	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's claim of entitlement 
to TDIU.  The veteran subsequently perfected this appeal.

In June 2003, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran has not perfected an appeal of this issue and as 
such, it is not before the Board at this time.  The veteran 
is advised that a Notice of Disagreement with a determination 
by the agency of original jurisdiction must be filed within 
one year from the date that the agency mails notice of the 
determination.  Otherwise, that determination will become 
final.  See 38 C.F.R. § 20.302(a) (2003).

In January 2004, the Board granted a motion to advance the 
veteran's appeal on the Board's docket.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The veteran contends that he is unemployable due to his 
service-connected disabilities.  The veteran is currently 
service-connected for residuals of a left hand injury (60 
percent) and post-traumatic stress disorder (PTSD) (30 
percent), for a combined evaluation of 70 percent.  The 
veteran is also in receipt of special monthly compensation 
(SMC) due to loss of use of one hand.

In April 2001, the veteran reported that he applied for 
supplemental security income (SSI) benefits from the Social 
Security Administration, but was denied.  On review, there is 
no indication that records associated with this claim have 
been requested.  

The claims folder contains applications for vocational 
rehabilitation dated in August 1989 and May 1994.  In July 
1998, the veteran requested that his vocational 
rehabilitation claim be transferred to the VA in Newark.  In 
February 2002, the veteran submitted a statement requesting 
that his claims folder be sent to his rehabilitation 
counselor in Puerto Rico.  The claims folder does not 
currently contain any vocational rehabilitation records.

The veteran underwent a VA general medical examination in 
August 2002.  The examiner did not render an opinion as to 
whether the veteran was unemployable due to his service-
connected disabilities.  The veteran currently meets the 
schedular requirements for TDIU and contends that he is 
unable to maintain gainful employment as a result of his 
service-connected disabilities.  The claims folder also 
contains a December 2003 VA psychiatric progress note, which 
states that the veteran is unable to sustain gainful 
employment.  Therefore, the Board finds that further VA 
examination is warranted.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).
 
2.  The RO should request the veteran's 
vocational rehabilitation folder.  Any 
records obtained should be associated 
with the claims folder.  

3.  The RO should request the following 
records from the Social Security 
Administration:  all records associated 
with the veteran's claim of entitlement 
to SSI benefits.  

4.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected 
disabilities (residuals of a left hand 
injury and PTSD) for the purpose of 
ascertaining the impact of these 
disabilities on employability.  The 
examiner is specifically requested to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
have rendered him unable to work at a job 
for which he is qualified.  To the extent 
possible, the examiner should distinguish 
the impact of the veteran's service-
connected disabilities on employment from 
the impact of his nonservice-connected 
disabilities on employment.  If unable to 
distinguish, the examiner should so 
state.



The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

5. Upon completion of the above requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




